365 S.W.3d 621 (2012)
James RANDELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97124.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
*622 Roxanna A. Mason, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
James Randell appeals from the motion court's judgment denying his Rule 29.15 amended motion for post-conviction relief, following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).